Case 3:18-cv-00737-DJH-RSE Document 1 Filed 11/07/18 Page 1 of 5 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 SHERI COLLINS,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
                v.                               )
                                                 )   Case No. 3:18-cv-737-CHB
 EMERSON ELECTRIC CO.,                           )
                                                 )
                Defendant.                       )
                                                 )
                                                 )

                                   NOTICE OF REMOVAL

TO:    THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF KENTUCKY, LOUISVILLE DIVISION

       Defendant, Emerson Electric Company (“Emerson”), by counsel, respectfully notifies this

Court of the removal of the above-styled cause from the Jefferson Circuit Court for the County of

Jefferson, Kentucky, to the United States District Court for the Western District of Kentucky,

pursuant to 28 U.S.C. §1331, §1332, §1367, §1441, and 29 U.S.C. §1132, and says as follows:

                                                I.

       This action is being removed to federal court pursuant to 28 U.S.C. §1331, §1332, §1367

and §1441. Removal is based on federal question jurisdiction under 28 U.S.C. §1331 and the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq. (hereafter "ERISA");

supplemental jurisdiction under 28 U.S.C. §1367; and diversity of citizenship jurisdiction under

28 U.S.C. §1332.

                                               II.

       On or about October 5, 2018, Plaintiff filed in state court the above-entitled civil action,

bearing Case No. 18 CI 05850 in the records and files of Jefferson Circuit Court for the County of

Jefferson, Kentucky (“the State Court Action”). Emerson was served with copies of the summons
Case 3:18-cv-00737-DJH-RSE Document 1 Filed 11/07/18 Page 2 of 5 PageID #: 2




and Complaint on October 18, 2018. Pursuant to 28 U.S.C. § 1446(a), Emerson has timely filed

this Notice of Removal within thirty days after service.

                                                      III.

          The aforesaid State Court Action is a suit of a wholly civil nature of which the United

States District Court for the Western District of Kentucky has federal question and supplemental

jurisdiction under 28 U.S.C. §1331 and §1367, and is one that may be removed by petitioner

pursuant to 28 U.S.C. §1441(a) and (b).

          The Complaint seeks short-term disability (“STD”) and long-term disability (“LTD”)1

benefits under benefit plans that were offered through and sponsored by Plaintiff’s employer. The

Complaint alleges STD and LTD benefits were wrongfully denied in violation of ERISA. The

LTD plan is an employee welfare benefit plan governed by ERISA and Plaintiff seeks disability

benefits under ERISA 29 U.S.C. §1132(a)(1)(B). The Court therefore has original federal question

jurisdiction over the Complaint pursuant to 28 U.S.C. §1331.

          To the extent the STD plan at issue is not governed by ERISA, the Court has supplemental

jurisdiction over the STD claim pursuant to 28 U.S.C. §1367 because the allegations involve the

same common facts regarding Plaintiff’s alleged disability and denial of disability benefits. The

STD claim is so related to the LTD claim that it forms part of the same case or controversy.

                                                      IV.

          This Court further has jurisdiction over this matter because this is an action between

citizens of different states and/or is an action between a citizen of a state and a citizen or subject

of a foreign state and the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs. Plaintiff is a citizen of the State of Kentucky. Defendant is a corporation



1
    Emerson reserves the right to object to it being the proper defendant with respect to the LTD claims.


                                                       2
Case 3:18-cv-00737-DJH-RSE Document 1 Filed 11/07/18 Page 3 of 5 PageID #: 3




organized pursuant to the laws of the State of Missouri with its principal place of business in the

State of Missouri. Among other things, Plaintiff’s complaint seeks past and future STD and LTD

benefits totaling a gross amount of $382,864, plus interest, fees and costs. Thus, although

Defendant denies that Plaintiff is entitled to the full remedy herein, much less the remedies sought

in her complaint, the amount sought by Plaintiff in her complaint and put at issue in this case

exceeds the statutory minimum of $75,000.00.

                                                V.

       This action is therefore one of which the United States District Court for the Western

District of Kentucky, Louisville Division has federal question jurisdiction under 28 U.S.C. §1331,

supplemental jurisdiction under 28 U.S.C. §1367, and diversity of citizenship jurisdiction under

28 U.S.C. §1332, and this action may be removed to this Court by petitioner pursuant to 28 U.S.C.

§1441(a) and (b). Jefferson Circuit Court for the County of Jefferson, Kentucky is within the venue

of the United States District Court for the Western District of Kentucky.

                                                VI.

       This petition is being filed pursuant to 28 U.S.C. §1446 within thirty (30) days of service

of the initial pleading in which a removable claim is asserted, and is removable in that:

               a.      The time for filing this petition under 28 U.S.C. §1446 has
                       not expired; and

               b.      The Complaint seeks disability benefits under an ERISA-
                       governed plan and/or seeks disability benefits involving the
                       same case or controversy as benefits under an ERISA-
                       governed plan; and

               c.      The parties are citizens of different states and/or this is an
                       action between the citizen of a state and a citizen or subject
                       of a foreign state and the matter in controversy exceeds the
                       sum or value of $75,000, exclusive of interest and costs.




                                                 3
Case 3:18-cv-00737-DJH-RSE Document 1 Filed 11/07/18 Page 4 of 5 PageID #: 4




                                                VII.

       Therefore, Defendant files this Notice of Removal of this action from the Jefferson Circuit

Court for the County of Jefferson, Kentucky in which it is now pending, to the United States

District Court for the Western District of Kentucky. There are attached to this notice, marked

Exhibit “A” and incorporated by reference, true and correct copies of all process, pleadings, and

orders served upon Defendant in this action.

                                                VIII.

       Also attached to this notice, marked as Exhibit “B” and incorporated by reference, is a true

and correct copy of the Notice of Filing Notice of Removal that will be filed (without exhibits)

with the Jefferson Circuit Court for the County of Jefferson, Kentucky.

       WHEREFORE, Defendant notifies this Court of the removal of this action from the

Jefferson Circuit Court for the County of Jefferson, Kentucky to the United States District Court

for the Western District of Kentucky.


DATED:        November 7, 2018

                                               Respectfully submitted,

                                               OGLETREE, DEAKINS, NASH,
                                               SMOAK & STEWART, P.C.

                                               By: /s/ Kevin Roberts
                                                   Kevin Roberts, KY Bar No. 96835
                                                   111 Monument Circle, Suite 4600
                                                   Indianapolis, IN 46204
                                                   Ph.: (317) 916-1300
                                                   Fax: (317) 916-9076
                                                   kevin.roberts@ogletree.com

                                               Attorney for Defendant




                                                  4
Case 3:18-cv-00737-DJH-RSE Document 1 Filed 11/07/18 Page 5 of 5 PageID #: 5




                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing NOTICE OF REMOVAL was filed on November 7, 2018,
and that service of same on all counsel of record will be made by the Court’s CM/ECF system as
follows:

              None

       I further certify that on November 7, 2018, service was made on the following
nonregistered ECF counsel of record by placing copies of the foregoing NOTICE OF REMOVAL
in envelopes properly addressed to them and with sufficient first-class postage prepaid:

              Robert A. Florio
              1500 Story Ave.
              Louisville, KY 40206

                                                    /s/ Kevin Roberts
                                                  Attorney for Defendant




                                                                                     36228314.1




                                              5
